Citation Nr: 1411736	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310 based on service connection for the cause of the Veteran's death.

2.  Entitlement to benefits for the cause of the Veteran's death based on 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1954 to January 1958.  In December 2005, the Veteran died, and the Appellant is his surviving spouse.

The appeal to the Board of Veterans' Appeals (Board) for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310 based on service connection for the cause of the Veteran's death arose from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a September 2007 Notice of Disagreement to the April 2006 rating decision, the Appellant asserted that she wanted to seek benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  The 1151 claim was initially considered by the RO in a July 2009 statement of the case (SOC). 

Because entitlement to DIC under 38 U.S.C.A. § 1310 and entitlement to benefits under 38 U.S.C.A. § 1151 are based on two different legal theories and authorities, the Board has bifurcated the appeal, as reflected on the title page.  Such bifurcation of a claim is generally within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).

In May 2013, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO (Videoconference).  A copy of the hearing transcript has been associated with the Veteran's paperless, electronic (Virtual VA) claims file.

The Board notes that, there is a Virtual VA claims file associated with the Appellant's claims.  A review of the Virtual VA claims file reveals the Veteran's VA treatment records, dated through August 2006; such records were considered in the September 2013 supplemental SOC (SSOC).

In June 2013, the Board remanded the Appellant's claim to the RO (via the Appeals Management Center (AMC) in Washington, D.C. for the purposes of obtaining outstanding private and VA treatment records and an addendum opinion.  The Board remanded the Appellant's claim again in November 2013 for an additional addendum opinion.  As will be discussed in the decision below, the Board finds that the development following the remand has been substantially completed and the claim is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran died in December 2005; the death certificate reported the cause of death as respiratory failure due to lung cancer.

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: facial scarring and disfigurement; arthritis of the left knee associated with residuals of a left femur fracture and residuals of a right foot injury with restriction of ankle motion; arthritis of the right mid-foot; and degenerative joint disease of the lift hip.

3.  The preponderance of the evidence of record is against a finding that a service-connected disability or an in-service event caused or contributed materially or substantially to the cause of the Veteran's death, and is against a finding that the Veteran's cause of death was otherwise related to his military service.

4.  The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and the Veteran's death was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to a service-connected disability or an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2013). 

2.  The criteria for compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death due to VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Appellant filed her 38 U.S.C.A. § 1310 DIC claim, in January 2006, which was prior to the Hupp and Dingess decisions.  A pre-adjudicatory RO notice in January 2006 advised the Appellant of the evidence and/or information deemed necessary to substantiate a DIC claim as well as the relative duties on the part of VA and herself in developing the claim.  However, she was not given notice which complied with the requirements of Hupp or Dingess.  Specifically, the letter did not inform her of the disabilities that the Veteran was service-connected for at the time of his death.  In March 2009, the RO corrected this defect by sending Appellant a Hupp/Dingess-compliant VCAA notice, regarding her 38 U.S.C.A. § 1310 DIC claim.  The letter informed her of what evidence was required to substantiate her claim under 38 U.S.C.A. § 1310 and of her and VA's respective duties for obtaining evidence.  It also informed the Appellant of all the disabilities the Veteran was service-connected for at the time of his death.  After the notice was sent, the RO readjudicated the case in a September 2013 Supplemental SOC, thus curing any deficiencies in the VCAA notice requirements.  See Pricket, supra. 

In a September 2007 Notice of Disagreement to the April 2006 rating decision, the Appellant asserted that she wanted to seek benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  In a January 2009 letter, the RO informed the Appellant of all notice elements listed under 3.159(b)(1) before denying her claim in a July 2009 SOC.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, all outstanding VA clinic records, and requested authorization from the Appellant to obtain private treatment records.  The VA has also afforded the Appellant two VA medical opinions in September 2013 and December 2013 in connection with her claims.

Finally, the Board finds there has been substantial compliance with its prior Remands' directives.  Although the Board's June 2013 remand ordered the RO to take appropriate action to obtain copies of the Veteran's treatment records from Parrish Medical Center and Cape Canaveral Hospital, no request to these institutions have been made.  The Board notes that in a June 2013 letter, the RO requested authorization and consent from the Appellate for the release of medical records from the above named hospitals.  A review of the case files reveals no response from the Appellant.  However, treatment records from both Parrish Medical Center, dated in April 2004, and Cape Canaveral Hospital, dated in July 2004 to August 2004, have been associated with the claims file prior to the Boards initial remand.  As per the remand instructions of the Board, these records were reviewed and considered in the September 2013 VA opinion and December 2014 VA opinion regarding the Appellant's claims.  Based on the foregoing, the Board finds that the AMC has substantially complied with the mandates of its remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47).

Overall, the Board finds that the evidence of record is sufficient to decide the claims on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating the claims.  Significantly, neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

The Appellant contends that an in-service motor vehicle accident (MVA) caused the formation of scar tissue in the Veteran's lung, that his lung cancer developed as a result of this lung scar tissue, and that the lung cancer was the cause of the his death. 

The pertinent facts are as follows.  According to the death certificate, the Veteran died in December 2005 from respiratory failure due to lung cancer.  He was diagnosed with lung cancer in October 2005.  The Veteran's wife reported that the Veteran had a 50 year smoking history with chronic obstructive pulmonary disease (COPD).  At the time of the Veteran's death, service connection was in effect for facial scarring and disfigurement, arthritis of the left knee, residuals of a left femur fracture, residuals of a right foot injury with restriction of ankle motion, arthritis of the right mid-foot, and degenerative joint disease of the lift hip.  The Veteran's service treatment records show treatment for in-service MVA injuries, but in-service x-rays of his chest revealed no cardiac or pulmonary abnormalities. 

In June 2013, the Board sought an opinion as to whether the cause of the Veteran's death was related to service.  Such an opinion was obtained in September 2013with an addendum dated in December 2013.  The examiner determined that the Veteran's service, in-service MVA, and service-connected disabilities were less likely than not to have caused or contributed to his lung cancer or lung cancer related death.  A detailed case history and rationale were provided by the examiner in support of this opinion.  The examiner's rationale stated that there is no clear demonstration that the MVA resulted in a lung scar and that scar-cancers are uncommon.  The examiner also opined that the Veteran's smoking is the compelling risk factor for his lung cancer.  With regards to whether the Veteran's death was caused by a service-connected disability, the VA examiner opined that they "played no discernible role in the [V]eteran's lung cancer development or progression."

The Board accords great probative weight to the September 2013 VA examiner's opinion as it is predicated on a review of the record, which includes the Appellant's detailed statements from the record and May 2013 testimony and a review of the Veteran's medical record, to include his service, VA, and private treatment records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Appellant, and provided a complete rationale, relying on and citing to the records reviewed.  The examiner specifically addressed the allegation of a MVA-related lung scar with neoplastic transformation into a scirrous carcinoma.  Thought the theory was thought provoking, it was determined to be a speculative theoretical risk element for two reasons: first, there was no clear demonstration that the MVA resulted in a lung scar; and second, scar cancers are uncommon, and that smoking and the first-degree relative lung cancer were compelling risk factors.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to such an opinion.  Moreover, there is no medical opinion to the contrary.
The Board notes that the Appellant contends that the Veteran's lung cancer was due to the scar he incurred during his in-service MVA.  In this regard, the Board finds that the etiology of the Veteran's lung cancer may not be competently addressed by lay evidence, and the Appellant's own opinion is nonprobative evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Again, this theory was specifically considered by the examiner but was outweighed by other factors in the Veteran's situation.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim that the cause of the Veteran's death was related to a service-connected disability or an injury or disease incurred in or aggravated by active military service.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  1151 Claim

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Appellant's claim was received after October 1997, this claim must be decided under the current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) .

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.

In adjudicating a claim for benefits, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The pertinent facts of the case are as follows.  According to the death certificate, the Veteran died in December 2005 from respiratory failure due to lung cancer.  The Veteran's wife reports that the Veteran had a 50 year smoking history with chronic obstructive pulmonary disease (COPD).  Because the Veteran was experiencing hemoptysis (coughing up of blood) in May 2004, the Veteran was admitted to Cape Canaveral Hospital's emergency department where a CT chest scan disclosed a 6 mm left lingular opacity and an emergency bronchoscopy performed.  The treatment records do not indicate any findings or indication of cancer.  The clinicians noted that the Veteran lost 30 pounds since April.  After discharge the Veteran continued to experience ongoing hemoptysis and was treated at the VA on multiple occasions.  During an August 2004 VA appointment, the Veteran asked whether the VA obtained the Cape Canaveral Hospital's treatment records.  A VA clinician said she would contact either the hospital or the VA pulmonologist about the records.  The Veteran's hemoglobin was at 11.5, which was down from 13.4 in May 2004 and 15 in March 2004.  In September 2004, a CT scan was performed at the VAMC in Viera, Florida.  After comparing the May 2004 and September 2004 CT results, VA clinicians determined that there was scar tissue within the Veteran's lung and that no bronchoscopy would be done in October 2004.  The Veteran continued to have ongoing hemoptysis, and another CT scan was conducted by the VA in April 2005.  The results indicated that the scar was unchanged.  After moving to Dublin, Georgia and experiencing continued hemoptysis, the Dublin VAMC referred the Veteran to the VAMC in Augusta, Georgia.  In August 2005, the Augusta VAMC radiology noted a lingular mass and a September 2005 CT scan indicated a speculated mass encasing the L mainstem borochus.  After an October 2005 brohchoscopy, the Veteran was diagnosed with cancer.  Following an October 2005 MRI, an Augusta VAMC clinician concluded the bronchogenic cancer had metastasized to the brain.  The Veteran died in December 2005.

The Appellant argues that VA's failure to timely diagnose the Veteran's lung cancer caused and/or substantially or materially contributed to his death.  In that regard, she contends that the Veteran's treating VA pulmonologist and other VA staff failed to recognize the signs and symptoms of probable bronchogenic carcinoma based upon the Veteran's history, weight loss, low hemoglobin levels, suspicious bronchoscopy at a private facility and continuing hemoptysis.  Moreover, she argues that VA failed to obtain pertinent private testing results despite informing the Veteran that they would do so.

To address the Appellant's arguments, the VA provided a medical opinion in September 2013.  The September 2013 examiner further opined that the VA staff did not appear to have acted carelessly, negligently or with improper skill nor did they make judgment errors in the provision of care to the Veteran.  The examiner reasoned that the Cape Canaveral Hospital records do not contain a diagnosis of lung cancer and although Viera notes do not indicate the Canaveral records were acquired, at least in the short term, it is not clear that the records would have changed the Viera care plan since the findings were most consistent with a non-tumor.  The examiner also opined that the Viera VAMC's radiographic and medical assessments, depict a working assessment of COPD, L lung fibrosis, and bronchiectasis, which was reasonable based on the totality of clinical information available to them at that time.  The examiner also opined that the Veteran's weight loss could have represented the Veteran's progressive COPD. 

Because the September 2013 examiner failed to address the Appellant's contentions that VA's failure to recognize the Veteran's low hemoglobin level and contact either the private hospital or a VA pulmonologist regarding the Veteran's private treatment records resulted in a failed or delayed diagnosis of lung cancer, the Board sought another medical opinion.  In December 2013, an addendum medical opinion was obtained to address the Appellant's remaining arguments.  The December 2013 opinion concluded that it is less likely than not that the Veteran's "slightly decreased hemoglobin levels" in 2004 and 2005 delayed a diagnosis of lung cancer or resulted in a failure to diagnose lung cancer because there are a number of different causes of anemia and that certain types of lung cancer will actually result in elevated hemoglobin levels.  The December 2013 opinion also stated that it is less likely than not that the VA clinicians failed to recognize the importance of the Veteran's hemoptysis and conduct a bronchoscopy because the CT and x-ray scans indicated that the fibrosis was stable scar tissue and because the results of the July 2004 bronchoscopy concluded that the hemoptysis was a result of bronchiectasis.  As it pertained to the Viera VAMC's failure to acquire the pertinent testing results from Cape Canaveral Hospital, the VA examiner concurred with a September 2013 VA medical opinion that "the Cape Canaveral Hospital records do not contain a diagnosis of lung cancer and although Viera [VAMC] notes do not indicate the Canaveral records were acquired, at least in the short term, it is not clear that the records would have changed the Viera care plan since the findings were most consistent with a non-neoplastic process."

The Board accords great probative weight to the September 2013 and December 2013 VA examiners' opinions as it is predicated on a review of the record, which includes the Appellant's detailed statements from the record and May 2013 testimony and a review of the Veteran's medical record, to include his service, VA, and private treatment records.  The December 2013 VA examiner also reviewed and considered the September 2013 opinion.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Moreover, there is no medical opinion to the contrary.

The Board notes that the Appellant contends on her own behalf that the Veteran's death was a result of VA treatment that was careless, negligent, lacked proper skill, and was error in judgment.  The Appellant submitted statements in support of her claim, which provided a detailed account of the Veteran's treatment.  She also cited the Merck Manual of Diagnosis and Therapy and the Veteran's treatment records to support her claim.  In this regard, the Board finds that she is competent to attest to the Veteran's treatment that she witnessed and referenced from treatment records; however, the question of causation of a death is a complex medical subject.  As such, the question of whether the Veteran's death was due to the VA's treatment that was careless, negligent, lacked proper skill, or was error in judgment may not be competently addressed by lay evidence, and the Appellant's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.  Additionally, it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience in health care to offer an opinion on fault on the part of VA regarding the treatment or on the standard of care of a reasonable health care provider, which are factors in determining entitlement to death compensation benefits under 38 U.S.C.A. § 1151.

Although the Veteran cited to the Merck Manual of Diagnosis and Therapy to support her opinion, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  A medical article or treatise can provide important support, when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the information and argument submitted by the Appellant are not accompanied by any competent medical opinions asserting that the general circumstances described in the Merck Manual are applicable in the specific case of this Veteran.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim that the Veteran's cause of death resulted from VA hospitalization or medical or surgical treatment.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

1.  Service connection for the Veteran's cause of death, under 38 U.S.C.A. § 1310, is denied.

2.  Compensation for the Veteran's cause of death, under 38 U.S.C.A. § 1151, is denied.








____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


